Name: Commission Regulation (EEC) No 2080/79 of 25 September 1979 establishing the standard average values for customs purposes of citrus fruits and apples and pears
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 27 . 9 . 79 Official Journal of the European Communities No L 244/9 COMMISSION REGULATION (EEC) No 2080/79 of 25 September 1979 establishing the standard average values for customs purposes of citrus fruits and apples and pears 1570/70 and (EEC) No 1641 /75 to the elements communicated to the Commission in accordance with Article 4 ( 1 ) of Regulation (EEC) No 1570/70 and Article 4 ( 1 ) of Regulation (EEC) No 1641 /75 that the standard average values should be fixed as shown in the Annex to this Regulation , HAS ADOPTED THIS REGULATION : Article 1 The standard average values provided for in Article 2 ( 1 ) of Regulation (EEC) No 1570/70 and in Article 2 ( 1 ) of Regulation (EEC) No 1641 /75 shall be as shown in the tables in the Annex to this Regulation . Article 2 This Regulation shall enter into force on 28 September 1979 . THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Commission Regulation (EEC) No 1570/70 of 3 August 1970 establishing a system of standard average values for citrus fruits ('), as last amended by Regulation (EEC) No 223/78 (2 ), and in particular Article 2 thereof, Having regard to Commission Regulation (EEC) No 1641 /75 of 27 June 1975 establishing a system of standard average values for the determination of the value for customs purposes of apples and pears (3 ), as amended by Regulation (EEC) No 224/78 (4 ), and in particular Article 2 thereof, Whereas it follows from the application of the notes and criteria laid down by Regulations (EEC) No This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 25 September 1979 . For the Commission Finn GUNDELACH Vice-President (&gt;) OJ No L 171 , 4 . 8 . 1970, p. 10 . (2 ) OJ No L 32, 3 . 2 . 1978 , p. 7 . (3 ) OJ No L 165, 28 . 6 . 1975, p. 45 . 4 OJ No L 32, 3 . 2 . 1978 , p. 10 . No L 244/ 10 Official Journal of the European Communities 27 . 9 . 79 ANNEX Table I : Citrus fruits Code Description Amount of standard average values/ 100 kg gross Bfrs/ Lfrs Dkr DM FF £Irish Lit F1 r sterling 1 , 1.1 1.2 1.3 1.4 1.5 1.6 2 . 2.1 2.1.1 2.1.2 2.1.3 2.2 2.3 2.4 2.5 3 . 3.1 3.2 3.3 3.4 3.5 3.6 4 . 5 . 6 . 7 . Lemons :  Spain (deleted)  Countries in southern Africa  Other African countries and countries on the Mediterranean  USA  Other countries Sweet oranges :  Countries on the Mediterranean :  Navels (with the exception of Navel sanguines), Navelines , Navelates, Salus ­ tianas , Vernas , Valencia lates , Maltese blondes, Shamoutis , Ovalis, Trovita , Hamlins  Sanguines and semi-sanguines , including Navel sanguines and Maltese sanguines . .  Other  Countries in southern Africa  USA  Brazil  Other countries Grapefruit and pomelos : (deleted)  Cyprus , Egypt, Gaza , Israel , Turkey ....  Countries in southern Africa  USA  Other American countries  Other countries Clementines Mandarines including wilkings Monreales and satsumas Tangerines , tangelos , tangors and other citrus fruits falling within subheading 08.02 B of the Common Customs Tariff, not elsewhere speci ­ fied or included 2 006 2 296 2 071 2 096 1 973 1 318 1 142 710 1 029 1 838 2 239 2213 2010 2211 1 439 358.82 410.75 370.54 374-89 352-90 235.73 204-31 127-13 184-04 328.76 400.55 395.90 359.56 395.49 257.44 1 24-74 142-80 128-82 130.33 122.69 81-95 71.03 44- 19 63-98 114.29 139-25 137.63 125.00 137.49 89-50 291-85 33409 301.39 304-93 287.04 191.73 166-17 103-40 149.69 267-41 325-79 32201 292-45 321-68 209.39 33.18 37.99 34-27 34.67 32-64 21.80 18.89 11.75 17-02 30-40 37-04 36.61 33.25 36.57 23-81 56 653 64 852 58 503 59 190 55 719 37 218 32 257 20 072 29 058 51 907 63 241 62 506 56 769 62 442 40 646 137.32 157.20 141.81 143.48 13506 90.21 78.19 48-65 70.43 125-82 153-29 151.51 137.61 1 51 -36 98-52 32.55 37-26 33.61 34.01 32.01 21.38 18.53 11.53 16.69 . 29-82 36.33 35.91 - 32.61 35.87 23-35 Table II : Apples and pears 8 . 8.1 8.2 8.3 9 . 9.1 9.2 9.3 Apples :  Countries of the southern hemisphere . . . .  European third countries  Countries of the northern hemisphere other than European countries Pears :  Countries of the southern hemisphere . . . .  European third countries  Countries of the northern hemisphere other than European countries 1 099 747 855 196.59 133.76 1 52-99 68.34 46.50 53.19 1 59-90 108.80 1 24-44 18.18 1 2.37 14-15 31 039 21 119 24 1 56 75-23 51.19 58-55 17.83 12.13 13.88